DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-20, in the reply filed on 12/14/2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanical means” in claims 1, 9, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “such that pressure washer pump,” at lines 22-23, contains a typographical error.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “such that pressure washer pump,” at lines 21-22, contains a typographical error.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “at last one belt” contains a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 16 recites the limitation "the pair of arms."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Olney (US 4,687,405), and further in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890).
Regarding claims 1, and 9, Wiley discloses a vehicle-mounted garbage bin cleaning system, the system comprising: a) a first pair of arms configured for lifting a first garbage bin, the first pair of arms rotatably coupled to a mount on a vehicle, and a second pair of arms 
Wiley does not expressly disclose the second pair of arms is configured to move independently of the first pair of arms with respect to the mount.
Olney discloses a trash can dumping apparatus having two clamping and lifting assemblies (6) mounted side-by-side (Figure 1) and driven by two lift cylinders (14) and crank arms (16).  Olney also recognizes that instead of a pair of clamping and lifting assemblies, a greater or lesser number may be used (col. 8, lines 5-17).
Because it is known in the art to provide plural separate clamping and lifting assemblies, and the results of the modification would be predictable, namely, allowing for greater flexibility in use of the apparatus, it would have been obvious to one of ordinary skill in the art at the 
Wiley does not expressly disclose a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump.
Torrey discloses a refuse collection vehicle with a hydraulically powered supply system which pumps cleaning fluid between a supply vessel and a nozzle (abstract).  In one embodiment, a drive shaft (Figure 4: 72) which is connected to power take-off of the vehicle’s power train is connected via a gear coupling (73) to a pump (24) via a shaft (Figure 4: unlabeled).  Middlesworth discloses a spreader and sprayer mounted on a wheel-supported frame (abstract) comprising: an engine (18), a transmission (20), and a power take-off unit (22), the transmission (20) being connected between the engine and power take-off (Figure 3).  The power take-off is used to drive the operation of a pump (44).
Because it is known in the art to provide a power take off system hydraulically powering a pump, as taught by Torrey, and to provide a transmission connecting the power take off to the engine, as taught by Middlesworth, and the results of the modification would be predictable, namely, providing the power for the pump in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed 
Claims 2, 5-7, 10, and 13-15 are considered to be met by the combination of Wiley, in view of Olney, and further in view of Torrey and Middlesworth, as applied above, and which results in: wherein the mechanical means further comprises one or more shafts (Torrey: unlabeled shaft between 24 and 73; Middlesworth: between 40 and 44); wherein the hopper is configured to catch substantially all water that is sprayed by the at least two spray rods (Figure 1: note the spray rods are fully interior to the hopper and extend into the receptacle; paragraphs 45; 40, 90); wherein the at least two spray rods include a plurality of high-pressure, rotating water nozzles that spray water jets (paragraph 45); further comprising a water tank that provides a source of water to the pressure washer pump (50).

Regarding claims 3, 4, 11, and 12, Wiley, in view of Olney, and further in view of Torrey and Middlesworth, is relied upon as above, but does not expressly disclose wherein the mechanical means further comprises one or more pulleys driven by the one or more shafts; or wherein the mechanical means further comprises at least one belts driven by the one or more pulleys.

Because it is known in the art to provide power to the pump via pulleys and a belt, and the results of the modification would be predictable, namely, allowing the pump to be placed as desired, for efficient use of space, while coupling power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the mechanical means further comprises one or more pulleys driven by the one or more shafts; or wherein the mechanical means further comprises at least one belts driven by the one or more pulleys.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364), in view of Olney (US 4,687,405), in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890), and further in view of Sewell et al.  (US 2014/0144470).
Wiley, in view of Olney, and further in view of Torrey and Middlesworth, is relied upon as above, but does not expressly disclose a control panel for controlling the first and second pair of arms, and the water jets sprayed by the at least two spray rods.
Sewell discloses a mobile apparatus comprising a control panel for an operator to control, for example, an operation of cleaning bins from a cabin of the mobile apparatus (paragraph 53).
Because it is known in the art to have a control panel, and the results of the modification would be predictable, namely, allowing an operator to control the cleaning operation, it would have been obvious to one of ordinary skill in the art at the time of the .

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al.  (US 2012/0125364) in view of Torrey (US 3,372,875) and Middlesworth (US 3,401,890).
Regarding claim 17, Wiley discloses a vehicle-mounted garbage bin cleaning system, the system comprising: a) a first pair of arms configured for lifting a first garbage bin, the first pair of arms rotatably coupled to a mount on a vehicle, and a second pair of arms configured for lifting a second garbage bin simultaneously with the first pair of arms, the second pair of arms rotatably coupled to the mount on the vehicle (80, 84; note that the Figures show two sets of arms/plural bar elements for adjacent receptacles 100; also note the arm may have a clamp or pincer that engages a receptacle [0059]); b) a hopper configured for accepting the first and second garbage bins when the first and second pair of arms lift the first and second garbage bins into the hopper (90); c) at least two spray rods extending upwards from the hopper, each of the at least two spray rods including at least one high-pressure, rotating water nozzle that sprays a water jet (40); d) wherein when the first and second pair of arms lift the first and second garbage bin into the hopper, at least one of the at least two spray rods is situated within the first garbage bin and another one of the at least two spray rods is situated within the second garbage bin (see arrangement in Figure 1; see paragraph 45); and a first pressure washer pump (30), and a second pressure washer pump (paragraph 53), a first of the at least two spray rods fluidically coupled with the first pressure washer pump such that the first pressure washer pump provides pressurized water to the first of the at least two spray rods (a 
Wiley does not expressly disclose a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump, and a second pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the second pressure washer pump.
Torrey discloses a refuse collection vehicle with a hydraulically powered supply system which pumps cleaning fluid between a supply vessel and a nozzle (abstract).  In one embodiment, a drive shaft (Figure 4: 72) which is connected to power take-off of the vehicle’s power train is connected via a gear coupling (73) to a pump (24) via a shaft (Figure 4: unlabeled).  Torrey further discloses that the gear coupling (71) can be used to drive a shaft connected to a motor compressor unit (75).  Middlesworth discloses a spreader and sprayer mounted on a wheel-supported frame (abstract) comprising: an engine (18), a transmission (20), and a power take-off unit (22), the transmission (20) being connected between the engine 
Because it is known in the art to provide plural pumps for solution, as taught by Wiley, a power take off system hydraulically powering a pump and another component requiring power, as taught by Torrey, and to provide a transmission connecting the power take off to the engine, as taught by Middlesworth, and the results of the modification would be predictable, namely, providing the power for the pump in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a power takeoff, and a power takeoff driven pressure washing system comprising: 1) a gearbox mechanically coupled with a transmission of the vehicle, such that the transmission drives the gearbox; 2) a mechanical means coupled with the gearbox, such that the gearbox drives the mechanical means; 3) a first pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the first pressure washer pump, and a second pressure washer pump mechanically coupled to the mechanical means such that the mechanical means drives the second pressure washer pump.
Claim 18 is considered to be met by the combination of Wiley ,in view of Torrey and Middlesworth, as applied above, and which results in: wherein the mechanical means further comprises one or more shafts (Torrey: unlabeled shaft between 24 and 73, and 73 and 75; Middlesworth: between 40 and 44).

Regarding claims 19 and 20, Wiley, in view Torrey and Middlesworth, is relied upon as above, but does not expressly disclose wherein the mechanical means further comprises one or 
Middlesworth further discloses power is transmitted to the pump (44) with a series of pulleys (38, 40) and a continuous belt (42).
Because it is known in the art to provide power to the pump via pulleys and a belt, and the results of the modification would be predictable, namely, allowing the pump(s) to be placed as desired, for efficient use of space, while coupling power in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the mechanical means further comprises one or more pulleys driven by the one or more shafts; or wherein the mechanical means further comprises at least one belt driven by the one or more pulleys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711